Title: From Thomas Jefferson to Steuben, 24 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Dec. 24. 1780.

The Southern express sets out to day. As you will probably have commands for him I will order him to call on you if you will be so good as to say at what hour. I should be exceedingly glad if by the return of the expresses (for the business which sets them in motion requires a return) I could through your means procure an accurate return of the Virginia troops in the South stating their times of service, and the particular articles of cloathing each man wants. I have the honor to be with great respect Sir Your mo. obedt. Servt,

Th: Jefferson

